Exhibit 10.1
 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS ENTERED
HOUSTON DIVISION
 
 
 
[ex10i.jpg]
ENTERED
01/15/2014

 
IN RE:
§    
§
  DIGERATI TECHNOLOGIES, INC., 
§
CASE NO. 13-33264-H4-11  
§
  DEBTOR.
§
Chapter 11  
§
 

 
ORDER APPROVING COMPROMISE AND SETTLEMENT
 
Pursuant to 11 U.S.C. § 102(1) and § 105(a), this Court held an emergency
hearing on January 14, 2014, on the Debtor's and the Parties' 1 Emergency Motion
to Approve Compromise of Controversy Under Bankruptcy Rule 9019 (the Motion),
which was made orally during the continuation of this Court's hearing, on the
same day, on the Debtor's Amended Motion to Approve Compromise of Controversy
Under Bankruptcy Rule 9019 [Doc. No. 312]. The testimony adduced from seven
witnesses in support of the settlement agreement (the Settlement Agreement),
which is the subject of the Motion, meets the requirements for approval of a
compromise, as outlined in Protective Comm. for Indep. Stockholders of TMT
Trailer Ferry, Inc. v. Anderson, 390 U.S. 414 (1968); In re Jackson Brewing Co.,
624 F.2d 605 (5th Cir. 1980); In re of AWECO, Inc., 725 F.2d 293 (5th Cir.
1984); In re Foster Mortg. Corp., 68 F.3d 914 (5th Cir. 1995); and In re Cajun
Elec. Power Co-Op., Inc., 119 F.3d 349 (5th Cir. 1997). Therefore, the Court
finds that the Motion should be GRANTED and that the Settlement Agreement should
be APPROVED. In approving the Settlement Agreement, the Court makes the
following findings of facts and conclusions of law2:
 

--------------------------------------------------------------------------------

1 "Parties" is a defined term in the Bankruptcy Settlement Agreement
("Settlement Agreement"), which is attached hereto as Exhibit A.
 
2 At the hearing on January 14, 2014, the Court made numerous oral findings of
facts and conclusions of law, all of which are incorporated in this Order as if
fully set forth herein.
 
 
 

--------------------------------------------------------------------------------

 
 
1.  
The Debtor and the Parties have negotiated the Settlement Agreement at arm's
length and in good faith;

 
2.  
The Settlement Agreement is fair and equitable;

 
3.  
The probability of success, the complexity, expense, and likely duration of
litigating the Parties' claims, and all other factors relevant to a full and
fair assessment of the wisdom of the Settlement Agreement have been considered
by this Court and support approval of the Settlement Agreement;

 
4.  
The Settlement Agreement will facilitate the efficient administration of the
bankruptcy estate; and

 
5.  
The Motion and the transactions contemplated by the Settlement Agreement are in
the best interests of the Debtor, its estate, and its creditors.

 
Accordingly, it is:
 
ORDERED that the Motion is GRANTED and the Settlement Agreement is APPROVED; and
it is further
 
ORDERED that all creditors and parties-in-interest, who are not parties to the
Settlement Agreement, must file a Motion to Vacate this Order within fourteen
(14) days of this Order if the creditor or party-in-interest objects to the
relief granted by this Order; and it is further
 
ORDERED that upon entry of this Order, the Debtor shall serve this Order
(including Exhibit A, which is attached hereto) upon all creditors and
parties-in-interest in this Chapter 11 case.
 
SIGNED this 15th day of January, 2014.
             
 
/s/ Jeff Bohm      
Jeff Bohm
      Chief United States Bankruptcy Judge  

 
SUBMITTED BY:
Edward L. Rothberg
State Bar No. 17313990
Rothberg@hooverslovacek.com
5847 San Felipe, Suite 2200
Houston, TX 77057
Tel: (713) 977-8686
Fax: (713) 977-5395
ATTORNEY FOR THE DEBTOR
 
 
2

--------------------------------------------------------------------------------

 
 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
 
IN RE:
§
   
§
  DIGERATI TECHNOLOGIES, INC., 
§
CASE NO. 13-33264-H4-11  
§
  DEBTOR.
§
Chapter 11  
§

 
BANKRUPTCY SETTLEMENT AGREEMENT
 
Subject to Bankruptcy Court approval pursuant to Bankruptcy Rule 9019, this
SETTLEMENT AGREEMENT ("Bankruptcy Settlement Agreement"') is made by and among
Digerati Technologies, Inc., as debtor-in-possession ("Digerati" or 'Debtor"),
Arthur L. Smith, Antonio Estrada, Hurley Fairview, LLC, Hurley Enterprises,
Inc., Hurley Family Trust, Vess Hurley, Sheyenne Rae Ne 1 son Hurley, Dishon
Disposal, Inc., Riverfront Capital, LLC, Luci Dishon, Terry Dishon, Dishon
Family Heritage Trust, Southpaw Trust, Rainmaker Trust, Bert Tarrant ("Terry")
Dunken, Jr., Sheryl Dunken, David Gorham, Connie Gorham, Christy Albeck, Albeck
Financial Services, Inc., Hunter M. A. Carr, Recap Marketing & Consulting, LLP,
Rhodes Holdings, LLC, Robert L. Sonfield, Jr., P.C. d/b/a Sonfield & Sonfield,
Robert L. Sonfield, Jr., Robert C. Rhodes, American Equity Fund, LLC, Delta S
Ventures, LP, Cloud Capital Corp, William E. Mcllwain, John Howell, Scott A.
Hepford, The Lunaria Heritage Trust, WEM Equity Capital Investments, Ltd.,
Rainmaker Ventures II, Ltd., and Kelley Kirker (hereinafter "Party" or
"Parties").
 
WHEREAS, the Debtor entered into an Agreement and Plan of Reorganization by and
among Digerati Technologies, Inc., Waste Deep, Inc., and the Securityholders of
Waste Deep, Inc. ("Waste Deep") which is dated November 15, 2012. The Agreement
and Plan of Reorganization contemplated shares to be issued in a new entity,
Waste Deep, and that the Series E Preferred Stock in the Debtor would be
transferred to the person or persons designated by Waste Deep and then all Waste
Deep Securityholders would surrender to Digerati all certificates representing
Waste Deep Securities at the closing on the Agreement and Plan of
Reorganization. It also contemplated stock purchase agreements between Waste
Deep and the shareholders of Hurley Enterprises, Inc. and Dishon Disposal, Inc.
(the "November Transactions"); and
 
WHEREAS these actions resulted in Hurley Enterprises, Inc. and Dishon Disposal,
Inc. becoming wholly owned subsidiaries of Digerati.
 
EXHIBIT A
 
 
3

--------------------------------------------------------------------------------

 
 
WHEREAS a Rule 11 Mediated Settlement Agreement ("Rule 11 Agreement") was
entered into January 14, 2014 by various parties who are also Parties to this
Bankruptcy Settlement Agreement. As such, the motion to approve the compromise
with the Court for the approval of this Bankruptcy Settlement Agreement shall
include a copy of the Rule 11 Agreement as an exhibit.
 
WHEREAS, numerous disputes exist among the parties directly and indirectly
related to the November Transactions and/or the bankruptcy case and related
litigation In re: Digerati Technologies, Inc., USBC S.D. Tx. 13-33264
("Bankruptcy"); and
 
WHEREAS, the Parties now desire to fully and finally settle and conclude all
matters discussed herein for the consideration described below and to release
any and all claims and counterclaims as set forth herein:
 
Agreed Allowed Secured Claims
 
1.  
Hurley Fairview, LLC shall have an allowed secured claim against Digerati in the
amount of $20 million plus interest, and any reasonable costs, charges and fees
as may be allowable under 11 U.S.C. §506(b).

 
2.  
Sheyenne Hurley shall have an allowed secured claim against Digerati in the
amount of $10 million plus interest, and any reasonable costs, charges and fees
as may be allowable under 11 U.S.C. §506(b).

 
3.  
Terry Dishon shall have an allowed secured claim against Digerati in the amount
of $30 million plus interest, and any reasonable costs, charges and fees as may
be allowable under 11 U.S.C. §506(b).

 
4.  
The allowed secured claims above in paragraphs 1 through 3 are collectively
defined herein as Allowed Secured Claims and the holder of such Allowed Secured
Claims are defined as "Allowed Secured Creditors".

 
Subordination of Agreed Allowed Secured Claims
 
5.  
In the event of a sale of Dishon Disposal, Inc. to a third party for an amount
that is less than payment in full of the Allowed Secured Claim of Terry Dishon,
plus $1,250,000, plus any amount necessary to satisfy fifty percent of
Digerati's unpaid professional fees, Terry Dishon agrees that $1,250,000 of the
actual sale proceeds plus any amount necessary to satisfy fifty percent of
Digerati's unpaid professional fees (the "Dishon Carve Out"), shall be retained
by the Digerati bankruptcy estate for payment of allowed administrative expenses
for professional fees and to pay other allowed claims. The Parties agree that
the Allowed Secured Creditors may contest and file an objection to Debtor's
interim or final fee applications.

 
 
4

--------------------------------------------------------------------------------

 
 
6.  
In the event of a sale of Hurley Enterprises, Inc. to a third party for an
amount that is less than payment in full of the Allowed Secured Claims of Hurley
Fairview, LLC and Sheyenne Hurley, plus $1,250,000, plus any amount necessary to
satisfy fifty percent of Digerati's unpaid professional fees, Hurley Fairview,
LLC and Sheyenne Hurley agree that $1,250,000 of the actual sale proceeds plus
any amount necessary to satisfy fifty percent of Digerati's unpaid professional
fees (the "Hurley Carve Out"), shall be retained by the Digerati bankruptcy
estate for payment of allowed administrative expenses for professional fees and
to pay other allowed claims. The Parties agree that the Allowed Secured
Creditors may contest and file an objection to Debtor's interim or final fee
applications.

 
Credit Bid and Related Rights
 
7.  
Terry Dishon may credit bid at any sale of Dishon Disposal, Inc. If Terry Dishon
is the successful credit bidder at a sale, he agrees to pay the Dishon Plan
Carve Out, defined above, to the Digerati bankruptcy estate for the payment of
fifty percent of the unpaid professional fees entitled to administrative expense
priority and to pay other allowed claims. In the event of a successful credit
bid by Terry Dishon, the Parties hereto acknowledge that the Dishon Plan Carve
Out and/or the amounts due by Terry Dishon under the Rule 11 Agreement may be
funded by finance or refinance proceeds. As such, Digerati hereby agrees to use
its best efforts to assist Terry Dishon to obtain financing through Dishon
Disposal, Inc. to pay the Dishon Plan Carve Out and/or the amounts due by Terry
Dishon under the Rule 11 Agreement.

 
8.  
Hurley Fairview, LLC and Sheyenne Hurley may credit bid at any sale of Hurley
Enterprises, Inc. If Hurley Fairview, LLC and Sheyenne Hurley are the successful
credit bidders at a sale, they agree to pay the Hurley Plan Carve Out to the
Digerati bankruptcy estate for the payment of fifty percent of the unpaid
professional fees entitled to administrative expense priority and to pay other
allowed claims. In the event of a successful credit bid by Hurley Fairview, LLC
and Sheyenne Hurley, the Parties hereto acknowledge that the Hurley Plan Carve
Out and/or the amounts due under the Rule 11 Agreement may be funded by finance
or refinance proceeds. As such, Digerati hereby agrees to use its best efforts
to assist Hurley Fairview, LLC and Sheyenne Hurley in obtaining financing
through Hurley to pay the Hurley Plan Carve Out and/or the amounts due by Hurley
Fairview, LLC and Sheyenne Hurley under the Rule 11 Agreement.

 
Allowed Equity Interests
 
9.  
In exchange for the rescission of any claim to any rights arising out of the
Preferred Series A Interests, Hurley Fairview, LLC shall receive a pro-rata
share of Surplus Net Sales Proceeds calculated by using the number 40,000 as the
numerator and by using the number 140,000 as the denominator.

 
10.  
Surplus Net Sales Proceeds shall mean the surplus of the sale proceeds of Hurley
Enterprises, Inc. and Dishon Disposal, Inc. after all senior claims are paid in
full.

 
 
5

--------------------------------------------------------------------------------

 
 
11.  
In exchange for the rescission of any claim to any rights arising out of the
Preferred Series A Interests, Terry Dishon shall receive a Pro-Rata share of
Surplus Net Sales Proceeds calculated by using the number 20,000 as the
numerator and by using the number 140,000 as the denominator.

 
12.  
In exchange for the rescission of any claim to any rights arising out of the
Preferred Series A Interests, Sheyenne Hurley shall receive a Pro-Rata share of
Surplus Net Sales Proceeds calculated by using the number 20,000 as the
numerator and by using the number 140,000 as the denominator.

 
13.  
In exchange for the rescission of any claim to any rights arising out of the
Preferred Series A Interests, Riverfront Capital, LLC shall receive a Pro-Rata
share of Surplus Net Sales Proceeds calculated by using the number 40,000 as the
numerator and by using the number 140,000 as the denominator.

 
14.  
Arthur L. Smith and Antonio Estrada, WEM Equity Capital Investments, Ltd.,
Rainmaker Ventures II, Ltd., and Recap Marketing and Consulting, LLP, shall have
an allowed claim for their equity interests in common stock issued prior to the
November Transactions, but shall not have an allowed claim for any Preferred A
shares.

 
15.  
Pursuant to the terms of this Bankruptcy Settlement Agreement, the holders of
allowed equity interests agree not to sell, transfer or assign any shares in the
Debtor, except to the Debtor, until after the Debtor's interest in Hurley
Enterprises, Inc. and Dishon Disposal, Inc. is sold OR for one year from the
approval of this Bankruptcy Settlement Agreement, whichever occurs first.
Nothing in this section shall be construed to impair the Allowed Secured
Creditors' rights to protect and preserve the collateral and their interests in
and to that collateral.

 
16.  
The Allowed Equity Interests above in paragraphs 9 through 14 are collectively
defined herein as "Allowed Equity Interests."

 
17.  
The Parties agree that any holder of an Allowed Equity Interest may contest and
file an objection to Debtor's interim or final fee applications.

 
 
6

--------------------------------------------------------------------------------

 
 
Assignment of Equity, Claims, Rights and/or Interests
 
18.  
All Parties other than the Debtor, Dishon Disposal, Inc. and Hurley Enterprises,
Inc., with any known or unknown interests not included in the Allowed Secured
Claims and Allowed Equity Interests above are waiving any claim, right,
interests of any kind including any equity interest in or against the Debtor,
Hurley Enterprises, Inc., and Dishon Disposal, Inc., and assign to the Debtor
any interest they have to assert any equity interests, rights, interests of any
kind, or claims in or against the Debtor, Hurley Enterprises, Inc., and/or
Dishon Disposal, Inc., other than those claims, rights and/or interests
specifically excepted by Exhibit A attached hereto or which were transferred to
the Allowed Secured Creditors in the Rule 11 Agreement. It is specifically
agreed that all claims and/or interests including 100% of the stock in the
Debtor owned by Oleum Capital, LLC and transferred pursuant to the Rule 11
Agreement are hereby irrevocably transferred to the Debtor for the purpose of
canceling the shares and such shares shall be cancelled.

 
19.  
At the conclusion of all lawsuits referred to herein and after the applicable
ethical, legal and/or regulatory duty to maintain records, each Party will
return all original production documents and all production information in
whatever method same is stored to the producing party or will destroy said
information pursuant to the terms of the Protective Order entered in the
Bankruptcy (Doc. No. 338). This provision includes documents in any litigation
involving the Parties' Attorneys for any Party may maintain documents until all
payments of the obligations under this Bankruptcy Settlement Agreement and Rule
11 Agreement have been performed in full.

 
20.  
Any proofs of claim other than the Allowed Secured Claims, (i.e. the Secured
Creditors secured claims in the Rule 11 Agreement), transferred or to be
transferred pursuant to the Rule 11 Agreement shall not receive any
distributions pursuant to the terms of Digerati's confirmed Plan. If Digerati
does not confirm a plan within the time frames set forth in paragraph 57, then
the holders of the transferred claims may assert them in any appropriate forum
allowed by law.

 
Subsidiary Leases and Contracts
 
21.  
All Parties hereto, acknowledge that any contracts between Hurley Enterprises,
Inc. and/or Dishon Disposal, Inc. with Special Waste Management Services, Inc.,
Perfect Circle Water Systems, Inc. ("Perfect Circle"), MCI Partners, LLC and its
affiliates shall be canceled and void.

 
22.  
Debtor, Hurley Enterprises, Inc., Dishon Disposal, Inc. and Allowed Secured
Creditors shall jointly cause any existing contracts with Perfect Circle Water
Systems, Inc. and Special Waste Management Services, Inc. to be cancelled.

 
Financial Controls and Tax Returns
 
23.  
Hurley Enterprises, Inc. and Dishon Disposal, Inc. shall outsource accounting
management services to a person or firm with GAAP and financial reporting
experience to implement controls, document procedures and improve the current
processes. These services shall remain in place until the sale of Digerati's
interests is completed and/or until the Debtor, Dishon Disposal, Inc. and Hurley
Enterprises, mutually agree that the accounting management services are no
longer necessary. Dishon Disposal, Inc. and Hurley Enterprises, Inc., will also
implement reasonable financial controls recommended by their auditors.

 
 
7

--------------------------------------------------------------------------------

 
 
24.  
Concerns were raised regarding transfers made from Hurley Enterprises, Inc. and
Dishon Disposal, Inc. to Gorham and/or entities controlled by Gorham, which were
identified in the audit process of Hurley Enterprises, Inc. and Dishon Disposal,
Inc. In the event that the Allowed Secured Creditors or their auditors have a
concern with Gorham's accounting of such funds, the Allowed Secured Creditors
shall have the sole right to pursue and recover the transfers and Hurley
Enterprise, Inc. and Dishon Disposal, Inc. may demand an accounting. Any such
disputes related thereto shall be subject to the Arbitration provision herein.

 
Cooperation in Sale Process
 
25.  
The Chapter 11 Plan to be filed by the Debtor will provide for the sale of
Hurley Enterprises, Inc. and Dishon Disposal, Inc. The Allowed Secured Creditors
and Allowed Equity Interest holders agree to provide reasonable good faith
cooperation to assist in the Debtor's sale of its interests in Hurley
Enterprises, Inc. and Dishon Disposal, Inc. The other Parties to the Agreement
shall not interfere with the Plan approval process, so long as any Plan or
Proposed Plan is consistent with this Bankruptcy Settlement Agreement and the
Rule 11 Agreement. The Chapter 11 Plan shall have a provision that allows the
Allowed Secured Creditors to obtain financing to fund the Rule 11 Agreement via
Hurley Enterprises, Inc. and/or Dishon Disposal, Inc. subject to the terms
provided for in such Plan whereby any payments made by the Allowed Secured
Creditors, Luci Dishon, Vess Hurley or their affiliates shall be deducted from
the amounts due to the Allowed Secured Creditors pursuant to the distribution
provisions of the Plan.

 
26.  
In order to facilitate the sale process, for a period of six months commencing
upon the earlier of approval of this Bankruptcy Settlement Agreement or February
15, 2014, Dishon Disposal, Inc. agrees to continue operating in the ordinary
course with proper corporate governance until a sale of Digerati's interest.
This provision means that existing management personnel, including but not
limited to Terry Dishon and Luci Dishon, shall continue operating Dishon
Disposal, Inc. in the ordinary course of business; provided however, that
management personnel may be terminated for cause. Dishon Disposal, Inc. agrees
to notify and obtain consent from the Debtor relative to transactions that are
not in the ordinary course of business, which such consent shall not be
unreasonably withheld, conditioned or delayed. Nothing herein shall constitute a
waiver of any Allowed Secured Creditors' rights under 11 USC 362, except to the
extent not inconsistent with the obligation to assist in the sale of the
companies.

 
 
8

--------------------------------------------------------------------------------

 
 
27.  
For a period of six months which shall commence one week after Herrera Partners,
by and through Finley Biggerstaff, is permitted to visit Hurley Enterprises,
Inc. and meet with Sheyenne Hurley for a reasonable amount of time and who will
provide Biggerstaff with copies of data requested by Herrera Partners in order
to prepare its Confidential Information Memorandum, Hurley Enterprises, Inc.
shall continue operating in the ordinary course with proper corporate governance
and management/personnel until a sale of Digerati's interest in Hurley
Enterprises, Inc. is finalized. This provision means that existing management
personnel, including but not limited to Vess Hurley and Sheyenne Hurley, shall
continue operating Hurley Enterprises, Inc. in the ordinary course of business;
provided however, that management personnel may be terminated for cause. Hurley
Enterprises, Inc. agrees to notify and obtain consent from the Debtor relative
to transactions that are not in the ordinary course of business, which such
consent shall not be unreasonably withheld, conditioned or delayed. Nothing
herein shall constitute a waiver of any Allowed Secured Creditors' rights under
11 USC 362, except to the extent not inconsistent with the obligation to assist
in the sale of the companies.

 
28.  
Gorham agrees to cooperate with the sale process and shall not interfere with
the sale process.

 
Shareholder Loans
 
29.  
Sheyenne Hurley and/or Hurley Fairview, LLC shall pay or cause to be paid any
shareholder loans and/or director/officer loans to Vess Hurley, Sheyenne Hurley
and/or Hurley Fairview, LLC from Hurley Enterprises, Inc., incurred after
November 26, 2012, in the amount set forth in the final audit prepared by the
auditors or as shown in the books and records of Hurley Enterprises, Inc. after
a review by a Certified Public Accountant, as well as any loans made to said
persons in 2013 ("Hurley Shareholder's Loans"), which shall be paid out of the
sale proceeds of the closing of the sale of Digerati's interest in Hurley
Enterprises, Inc. In the event that the Debtor's interests in Hurley
Enterprises, Inc. are not sold, the Debtor and Hurley Enterprises, Inc. retain
any and all rights and remedies they may have under law to collect the Hurley
Shareholder's Loans.

 
30.  
Terry Dishon and Riverfront Capital, LLC shall pay or cause to be paid any
shareholder loans, if any, made to said persons in 2013 ("Dishon Shareholder's
Loans"), which shall be paid out of the sale proceeds of the closing of the sale
of Digerati's interest in Dishon Disposal, Inc. In the event that the Debtor's
interests in Dishon Disposal, Inc. are not sold, the Debtor and Dishon Disposal,
Inc. retain any and all rights and remedies they may have under law to collect
the Dishon Shareholder's Loans.

 
Transfer of Stock
 
31.  
Hurley Enterprises, Inc. and Dishon Disposal, Inc. and the Allowed Secured
Creditors acknowledge that Hurley Enterprises, Inc. and Dishon Disposal, Inc.
are wholly owned subsidiaries of Digerati with Digerati owning 100% of the
shares of each. The Parties agree that any 363 Sale or other sale in the
Bankruptcy of Digerati's interests in and/or shares in Hurley and Dishon shall
be deemed legal, valid and effective of all legal, equitable and beneficial
right, title and interest in those assets which will be sold free and clear of
all liens, claims and encumbrances.

 
 
9

--------------------------------------------------------------------------------

 
 
Plan Support Agreement
 
32. 
The Allowed Secured Creditors and Allowed Equity Interest holders will
reasonably cooperate and assist Digerati in confirming a Plan consistent with
the settlement terms set forth herein. All other Parties agree not to oppose or
interfere with the Plan confirmation process, except to the extent necessary to
protect or enforce the Rule 11 Agreement. The Parties agree that any Plan
submitted for Bankruptcy Court approval shall not contain any provision that
would have the effect of modifying, altering, amending, circumventing or in any
way changing any provision of the Rule 11 Agreement. In addition, any Plan
submitted for approval and/or any responses or filings related thereto by any of
the Parties shall not contain any derogatory, slanderous, libelous or other
defamatory statements as to any Party to this Bankruptcy Settlement Agreement.

 
Mutual Release
 
33.  
For and in consideration of the recitals above, all Parties hereto, mutually
RELEASE, ACQUIT AND FOREVER DISCHARGE, and by these presents for themselves,
their legal representatives, successors, and assigns, RELEASE, ACQUIT, and
FOREVER DISCHARGE all Parties (other than the Party's own attorney) hereto from
any and all claims, causes of action, demands, of any character or kind, known
or unknown, whether in contract or in tort, or any other theory of law
concerning the facts giving rise to the allegations brought forth in any lawsuit
concerning the November Transactions or any known or unknown causes of action
arising up to the date of this Bankruptcy Settlement Agreement or that could
have been asserted through the date of this Bankruptcy Settlement Agreement.

 
34.  
The foregoing releases are not intended to and do not release any Party to this
Bankruptcy Settlement Agreement from any agreements, covenants, obligations, or
undertakings of such Party contained in this Bankruptcy Settlement Agreement or
Rule 11 Agreement (to the extent a Party is a party to the Rule 11 Agreement),
or of any instrument executed by the Parties to effectuate this Bankruptcy
Settlement Agreement.

 
35.  
Each of the Parties expressly warrants and represents that no promise or
agreement which is not herein expressed has been made to him or her or it in
executing this release, and that none of the Parties are relying upon any
statement or representation of any of the Parties or any agent of the Parties
being released hereby, except for the representations and warranties stated in
paragraph 51 of this Bankruptcy Settlement Agreement. Subject to the foregoing,
each of the Parties is relying on his or her or its own judgment in executing
this release.



 
10

--------------------------------------------------------------------------------

 
 
36.  
The Parties agree that each party to this Bankruptcy Settlement Agreement is
providing valuable consideration by the benefits provided for in the covenants
herein.

 
Dismissal of Lawsuits
 
37.  
The Parties shall move immediately to abate, if allowed, the following lawsuits,
adversary proceedings and related appeals and not seek to reinstate such actions
until the Bankruptcy Court rules upon this Bankruptcy Settlement Agreement or
upon the expiration of ninety (90) days, and upon approval of the Bankruptcy
Settlement Agreement such actions shall be dismissed with prejudice, except as
to the appeals in subparagraph vi below, as to the Parties executing this
Bankruptcy Settlement Agreement within fifteen (15) business days:

 
i.)             Cause No. 2013-06483; Digerati Technologies, Inc. v. Sonfield &
Sonfield, P.C., Robert L. Sonfield, Jr., Robert C. Rhodes, and William E.
Mcllwain; In the 281st Judicial District of Harris County, Texas ("Harris County
Lawsuit") and the appeal pending in the 14th Court of Appeals, Case No.
14-13-00249;
 
ii.)            Cause No. 2013-CI-02253; Rhodes Holdings, LLC, Recap Marketing &
Consulting, LLP, WEM Equity Capital Investments, Ltd., Robert C. Rhodes, Delta
S. Ventures LP, Hunter M.A. Carr & William Mcllwain v. David Gorham, MCI
Partners LLC, Arthur L. Smith, Antonio Estrada, Murray R. Nye, John R. Fleming &
Bert Terry Dunken Jr. and Lou Soumas v. Scott Hepford and Lunaria Heritage
Trust, Intervenors; In the 285th (131g) Judicial District of Bexar County, Texas
("Bexar County Lawsuit") and the appeal pending in the Fourt Court of Appeals,
04-13-00423-CV;
 
iii.)           Cause No. 2013-05429; Robert L. Sonfield, Jr., P.C. v. Christy
E. Albeck and Gregg E. Jaclin; In the 129th Judicial District of Harris County,
Texas;
 
iv.)           Cause No. 2013-04580; Recap Marketing and Consulting LLP v. Gregg
E. Jaclin and Christy Albeck; In the 157th Judicial District of Harris County,
Texas;
 
v.)             Rhodes Holdings, LLC et al v. David L. Gorham, et al, USBC
S.D.Tx. 13-03121 and any appeals taken from this case
 
vi.)            All appeals filed related to any Orders issued in the Bankruptcy
as of the effective date of this Bankruptcy Settlement Agreement subject to the
consent of the Allowed Secured Creditors.
 
Digerati Notices
 
38.  
The Parties agree Digerati shall file a form 8K with the Securities and Exchange
Commission to the effect that pursuant to the Bankruptcy Court's Order approving
Bankruptcy Settlement Agreement: (i) Robert C. Rhodes is not a director on the
board of directors, is not CEO, is not President, and does not hold any officer
position within Digerati Technologies, Inc., (ii) William E. Mcllwain is not a
current director on the board of directors of Digerati Technologies, Inc., iii)
Arthur L. Smith is the current Director, Chairman, Chief Executive Officer,
President, and Secretary; (iv) Antonio Estrada is the current Chief Financial
Officer and Treasurer; and (iv) and Robert L. Sonfield, Jr. is not currently
legal counsel of Digerati Technologies, Inc. In addition, Digerati Technologies,
Inc. shall issue a press release summarizing this Bankruptcy Settlement
Agreement between the Parties, specifically addressing Robert C. Rhodes, William
E. Mcllwain, and Robert L. Sonfield, Jr. Both the 8K and the press release shall
be reviewed by Robert C. Rhodes, William E. Mcllwain, and Robert L. Sonfield,
Jr. for approval, which is required but shall not be unreasonably withheld,
prior to filing.



 
11

--------------------------------------------------------------------------------

 
 
Digerati shall file a motion to strike and, in the alternative, seal in the
Bankruptcy Court withdrawing or sealing any references to "pump and dump" which
appears in any motion, pleading or filing with the Bankruptcy Court. All Parties
hereto shall support such motion. The Parties requesting the withdrawal shall
provide Debtor's counsel with a list of such motions, pleadings and filings
requested to be in the motion. Debtor affirmatively states that no "pump and
dump" occurred related to the November Transactions. Further, the Debtor's SEC
expert testified that he did not find that anybody, including any of the Parties
hereto had engaged in a "pump and dump" scheme.
 
General Terms and Conditions
 
39.  
Except as specifically set forth herein, this Bankruptcy Settlement Agreement is
only effective if approved by the Bankruptcy Court.

 
40.  
The Parties agree that Vess Hurley, Sheyenne Hurley, Luci Dishon and Terry
Dishon, individually or in any other capacity, shall not be compelled by any
Parties or their counsel to appear as a witness in any legal proceedings
relating to this Bankruptcy Settlement Agreement except by deposition; and,
except as to any proceedings in which they are subject to personal jurisdiction.

 
41.  
Nothing in this Bankruptcy Settlement Agreement shall be deemed to invalidate,
modify or amend the Rule 11 Agreement. Texas law governs this Bankruptcy
Settlement Agreement.

 
42.  
The Parties and their agents, attorneys, employees, agree not to seek votes
against Digerati's Plan; entertain alternative restructuring options
inconsistent with the terms herein unless Digerati is included in all
discussions; take any action inconsistent with this Bankruptcy Settlement
Agreement, or impede or take any other action, directly or indirectly, to hinder
the sale process or financial reporting requirements for the Bankruptcy Court
and/or SEC so long as the Plan is consistent with this Bankruptcy Settlement
Agreement.

 
43.  
Except upon execution of an amendment or modification hereto signed by all
Parties, the Parties do not intend for any of the terms of this Bankruptcy
Settlement Agreement to be enforceable or provide benefits to any person who is
not a party to this Bankruptcy Settlement Agreement. No Party shall have a right
to assign its rights or obligations under this Bankruptcy Settlement Agreement
without a written modification of this Bankruptcy Settlement Agreement agreed to
by all Parties.



 
12

--------------------------------------------------------------------------------

 
 
44.  
This Bankruptcy Settlement Agreement (including the exhibits attached hereto)
constitutes the entire understanding among the Parties with respect to the
subject matter hereof, superseding all negotiations, prior discussions and prior
agreements and understandings relating to such subject matter, except that
nothing herein modifies the Rule 11 Mediation Settlement Agreement. The Parties
hereto acknowledge that no other Party, directly or through an agent, has made
any promises, representations or warranties whatsoever, express or implied, not
contained in this Bankruptcy Settlement Agreement, to induce them to execute
this Bankruptcy Settlement Agreement.

 
45.  
The Parties agree that upon the request of any of the Parties, they will execute
and deliver such further documents and undertake such further actions as
reasonably may be required to effectuate any of the agreements contained in this
Bankruptcy Settlement Agreement. The Parties to this Bankruptcy Settlement
Agreement shall cooperate and shall execute all documents and obtain all
approvals reasonably necessary to effectuate the terms of this Bankruptcy
Settlement Agreement.

 
46.  
The provisions of this Bankruptcy Settlement Agreement shall apply to, inure to
the benefit of, and be binding upon, the Parties and their respective agents,
employees, legal representatives, successors, and assigns.

 
47.  
The Parties hereto understand that this settlement is the compromise of doubtful
and disputed claims and is not to be construed as admission of liability on the
part of the Parties hereto, and that the Parties deny liability there for and
intend to avoid litigation and buy their peace. The Parties further agree that
the terms of this Bankruptcy Settlement Agreement are contractual and not a mere
recital.

 
48.  
This Bankruptcy Settlement Agreement has been executed in multiple originals and
in a number of identical counterparts, each of which constitutes and for all
purposes is to be deemed an original, and all of which constitute, collectively,
one agreement, but in making proof of this Bankruptcy Settlement Agreement, it
shall not be necessary to produce or account for more than one such counterpart.
The delivery of an executed counterpart of this Bankruptcy Settlement Agreement
by facsimile or pdf shall be deemed to be valid delivery thereof, however, the
Parties will follow with original signatures provided to the other Parties as
soon as practicable.

 
49.  
This Bankruptcy Settlement Agreement may not be modified or amended except by an
instrument or instruments in writing signed by the Parties. Any Party may, only
by an instrument in writing, waive compliance by any other Party with any term
or provision of this Bankruptcy Settlement Agreement on the part of that other
Party or to be performed or complied with. The waiver by a Party of a breach of
any term or provision of this Bankruptcy Settlement Agreement will not be
construed as a waiver of any other breach.

 
 
13

--------------------------------------------------------------------------------

 
 
 50.  
The effective date of this Bankruptcy Settlement Agreement shall be the date it
is approved by the Bankruptcy Court. No Party is bound by any provision of this
Bankruptcy Settlement Agreement until it is approved by the Bankruptcy Court. In
accordance with any and all applicable law, until this Bankruptcy Settlement
Agreement is approved by the Bankruptcy Court, Parties may withdraw their
consent to the extent allowed by law. All Parties have a good faith obligation
to seek approval of the Bankruptcy Settlement Agreement with the Bankruptcy
Court. The Parties shall not take action which conflicts with the Bankruptcy
Settlement Agreement or Rule 11 Agreement.

 
 51.  
The Parties, represent and warrant to the best of their knowledge, which
representations and warranties are, in part, consideration for the execution of
this Bankruptcy Settlement Agreement, the following:

 
a.  
that they own all and each of the claims, rights, demands, and causes of action,
if any, which such Party is hereby settling, assigning and/or releasing pursuant
to the Bankruptcy Settlement Agreement, save and except any transferred per the
Rule 11 Agreement; and,

 
b.  
that they have not assigned to any other person or entity all or any part of
said claims, rights, demands, or causes of action being settled, assigned or
released in the Bankruptcy Settlement Agreement, save and except as set forth in
the Rule 11 Agreement.

 
52.  
All Parties and signers hereto represent that they have authority to execute
this Bankruptcy Settlement Agreement, except to the extent that the Debtor's
execution is subject to Bankruptcy Court approval.

 
53.  
All notices hereunder to the Parties shall be deemed to have been duly given if
delivered personally, or mailed, postage prepaid, registered or certified, or by
facsimile or by e­mail to the Parties, whose addresses are set forth on Exhibit
B, or to any attorneys designated in writing to the others executing this
Bankruptcy Settlement Agreement.

 
54.  
No waiver or modification of the terms of this Bankruptcy Settlement Agreement
shall be valid unless it is in writing and signed by an authorized
representative of each Party.

 
55.  
The Parties expressly warrant and represent that before executing this
Bankruptcy Settlement Agreement they have received independent legal advice from
attorneys of their choice with respect to the advisability of entering into this
Bankruptcy Settlement Agreement, that they have fully informed themselves of its
terms, contents, conditions, and effect, and that they voluntarily agree to the
terms of this Bankruptcy Settlement Agreement. The Parties agree that this
instrument is executed as their act and deed. It is expressly understood and
agreed, each of the Parties represents, covenants, and warrants that each
signature hereinafter appearing is authorized and genuine, and is freely,
knowingly and willingly affixed hereon.

 
56.  
None of the Parties hereto shall be considered to be the drafter of this
Bankruptcy Settlement Agreement or any provision hereof for the purpose of any
statute, case law, or rule interpretation or construction that would, or might,
cause any provision to be construed against any drafter hereof.

 
 
14

--------------------------------------------------------------------------------

 
 
57.  
If no Chapter 11 Plan is confirmed by the Bankruptcy Court by July 31, 2014, or
no sale of the Allowed Secured Creditors' collateral has occurred by August 31,
2014, THEN the automatic stay of 11 USC § 362 terminates as to the Allowed
Secured Creditors and as to their assets or interests. The Allowed Secured
Creditors are thereafter permitted to pursue all legal remedies applicable under
law.

 
BINDING ARBITRATION
 
58.  
The Parties agree that any disputes between them as to or in any way related to
the Bankruptcy Settlement Agreement will be subject to binding arbitration
before Judge Mark Davidson ("Davidson"), except as set forth below. If Davidson
should refuse to serve as arbitrator, said dispute shall be filed with and
handled by another former or retired Texas Judge or Justice appointed by
Davidson. If Davidson does not make the appointment, then said arbitrator shall
be selected by the Administrative Judge of the Harris County District Courts.
The following shall not be submitted to arbitration and this arbitration clause
shall have no effect over the following: i) Chapter 11 Plan confirmation; ii)
Chapter 11 Plan consummation; iii) Chapter 11 Plan implementation; iv) Chapter
11 Plan interpretation; v) Chapter 11 Plan administration; and, vi) Chapter 11
Plan enforcement to the extent it does not abrogate the Rule 11 Agreement or
Bankruptcy Settlement Agreement. Further, this provision shall have no effect on
any non-party to the Rule 11 Agreement or Bankruptcy Settlement Agreement.

 
59.  
As used in this Bankruptcy Settlement Agreement, headings are for reference only
and are not substantive.

 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
[SIGNATURES TO FOLLOW ON NEXT PAGE]
 
 
15

--------------------------------------------------------------------------------

 
  
IN WITNESS WHEREOF, the duly authorized Parties have executed this Bankruptcy
Settlement Agreement as of the respective dates indicated below:
 

  Digerati Technologies, Inc.          
 
By: /s/ Arthur L. Smith    
Name:   
Arthur L. Smith
   
Title:
CEO     Date: 1-14-14            
Arthur L. Smith
            By:
/s/ Arthur L. Smith
            Date: 1-14-14            
Antonio Estrada
            By: /s/ Antonio Estrada             Date: 1-14-14             Hurley
Fairview, LLC             By:      
Name:   
     
Title:
      Date:               Hurley Enterprises, Inc.             By:      
Name:   
     
Title:
      Date:    

 
 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the duly authorized Parties have executed this Bankruptcy
Settlement Agreement as of the respective dates indicated below:
 

  Digerati Technologies, Inc.          
 
By:      
Name:   
     
Title:
      Date:              
Arthur L. Smith
            By:               Date:              
Antonio Estrada
            By:               Date:               Hurley Fairview, LLC          
  By: /s/ Vess E. Hurley    
Name:   
Vess E. Hurley    
Title:
      Date: 1-14-14             Hurley Enterprises, Inc.             By: /s/
Vess E. Hurley    
Name:   
Vess E. Hurley    
Title:
      Date: 1-14-14  

 
 
17

--------------------------------------------------------------------------------

 
 

  Hurley Family Trust          
 
By: /s/ Terry Dunken    
Name:   
Terry Dunken    
Title:
Trustee     Date: 1/14/14            
Vess Hurley
            By:               Date:              
Sheyenne Rae Nelson Hurley
            By:               Date:               Dishon Disposal, Inc.        
    By:      
Name:   
     
Title:
      Date:               Riverfront Capital, LLC             By:      
Name:   
     
Title:
      Date:               Luci Dishon             By:               Date:    

 
 
18

--------------------------------------------------------------------------------

 
 

  Hurley Family Trust          
 
By: /s/ Vess E. Hurley    
Name:   
Vess E. Hurley    
Title:
      Date: 1-14-14             
Vess Hurley
            By:
/s/ Vess Hurley
            Date: 1-14-14             
Sheyenne Rae Nelson Hurley
            By: /s/ Sheyenne Rae Nelson Hurley             Date: 01-14-2014    
        Dishon Disposal, Inc.             By:      
Name:   
     
Title:
      Date:               Riverfront Capital, LLC             By:      
Name:   
     
Title:
      Date:    

 

 
Luci Dishon
            By:
 
            Date:    

 
 
19

--------------------------------------------------------------------------------

 
 

  Hurley Family Trust          
 
By:      
Name:   
     
Title:
      Date:              
Vess Hurley
            By:               Date:              
Sheyenne Rae Nelson Hurley
            By:               Date:               Dishon Disposal, Inc.        
    By: /s/ Terry Dishon    
Name:   
Terry Dishon    
Title:
President     Date: 1-14-13             Riverfront Capital, LLC             By:
/s/ Terry Dishon    
Name:   
Terry Dishon    
Title:
Manager     Date: 1-14-13             Luci Dishon             By: /s/ Luci
Dishon             Date: 1-14-13  

 
 
20

--------------------------------------------------------------------------------

 
 

  Terry Dishon          
 
By: /s/ Terry Dishon             Date: 1-14-13             Dishon Family
Heritage Trust             By:       Name:       Title:       Date:            
 
Southpaw Trust
            By:       Name:       Title:       Date:               Rainmaker
Trust             By:      
Name:   
     
Title:
      Date:               Bert Tarrant (“Terry”) Dunken, Jr.             By:    
          Date:               Sheryl Dunken             By:               Date:
   

 
 
21

--------------------------------------------------------------------------------

 
 

  Terry Dishon          
 
By:               Date:               Dishon Family Heritage Trust            
By: /s/ Terry Dunken     Name: Terry Dunken     Title: Trustee     Date: 1/14/14
           
Southpaw Trust
            By:       Name:       Title:       Date:               Rainmaker
Trust             By: /s/ Terry Dunken    
Name:   
Terry Dunken    
Title:
Trustee     Date: 1/14/14             Bert Tarrant (“Terry”) Dunken, Jr.        
    By: /s/ Bert Tarrant (“Terry”) Dunken, Jr.             Date: 1/14/14        
    Sheryl Dunken             By:               Date:    

 
 
22

--------------------------------------------------------------------------------

 
 

  Terry Dishon          
 
By:               Date:               Dishon Family Heritage Trust            
By:       Name:       Title:       Date:              
Southpaw Trust
            By: /s/ Stan Miller     Name: Stan Miller     Title: Trustee    
Date: 1/14/2014             Rainmaker Trust             By:      
Name:   
     
Title:
      Date:               Bert Tarrant (“Terry”) Dunken, Jr.             By:    
          Date:               Sheryl Dunken             By:               Date:
   

 
 
23

--------------------------------------------------------------------------------

 
 

  Terry Dishon          
 
By:               Date:               Dishon Family Heritage Trust            
By:       Name:       Title:       Date:              
Southpaw Trust
            By:       Name:       Title:       Date:               Rainmaker
Trust             By:      
Name:   
     
Title:
      Date:               Bert Tarrant (“Terry”) Dunken, Jr.             By:    
          Date:               Sheryl Dunken             By: /s/ Sheryl Dunken  
          Date: 1-14-14  

 
 
24

--------------------------------------------------------------------------------

 
 

  David Gorham          
 
By: /s/ David Gorham             Date: 1/14/14             Connie Gorham        
    By: /s/ Connie Gorham    
 
Date:
 
1-14-14
            Christy Albeck             By:               Date:              
Albeck Financial Services, Inc.             By:               Date:            
  Hunter M. A. Carr             By:               Date:               Recap
Marketing & Consulting, LLP             By:       Name:           On behalf of
RMAC, LLC     Title: General Partner of Recap Marketing & Consulting, LLP    
Date:    

 
 
25

--------------------------------------------------------------------------------

 
 

  David Gorham          
 
By:               Date:               Connie Gorham             By:      
 
Date:
 
            Christy Albeck             By: /s/ Christy Albeck             Date:
1-14-2014             Albeck Financial Services, Inc.             By: /s/
Christy Albeck             Date: 1-14-2014             Hunter M. A. Carr        
    By:               Date:               Recap Marketing & Consulting, LLP    
        By:       Name:           On behalf of RMAC, LLC     Title: General
Partner of Recap Marketing & Consulting, LLP     Date:    

 
 
26

--------------------------------------------------------------------------------

 
 

  David Gorham          
 
By:               Date:               Connie Gorham             By:      
 
Date:
 
            Christy Albeck             By:               Date:              
Albeck Financial Services, Inc.             By:               Date:            
  Hunter M. A. Carr             By: /s/ Hunter M. A. Carr             Date:
1-14-14             Recap Marketing & Consulting, LLP             By: /s/ Hunter
M. A. Carr     Name:   Hunter M. A. Carr       On behalf of RMAC, LLC     Title:
General Partner of Recap Marketing & Consulting, LLP     Date: 1-14-14  

 
 
27

--------------------------------------------------------------------------------

 
 

  Rhodes Holdings, LLC          
 
By: /s/ Robert C. Rhodes, II     Name:   Robert C. Rhodes       On behalf of
Delta S. Ventures     Title: Member-Manager of Rhodes Holdings, LLC     Date:
January 14th, 2014             Robert L. Sonfield Jr. P.C. d/b/a Sonfield &
Sonfield             By: /s/ Robert L. Sonfield     Name: Robert L. Sonfield,
Jr.     Title: President    
Date:
January 14, 2014
            Robert L, Sonfield, Jr.             By: /s/ Robert L, Sonfield      
      Date:
January 14, 2014
            Robert C. Rhodes             By: /s/ Robert C. Rhodes, II          
  Date:
January 14th, 2014
            American Equity Fund, LLC             By: /s/ Robert C. Rhodes, II  
  Name: Robert C. Rhodes     Title: Managing Member, Rhodes Holdings, LLC    
Date:
January 14th, 2014
 

 
 
28

--------------------------------------------------------------------------------

 
 

  Delta S Ventures, LP          
 
By: /s/ Robert C. Rhodes, II     Printed Name:    Robert C. Rhodes       On
behalf of Delta S. Management, Inc     Title: General Partner of Delta S
Ventures, LP     Date:
January 14th, 2014
 

 

  Rainmaker Ventures II, Ltd.             By: /s/ Hunter M. A. Carr    
Name:
on behalf of 2RV LLC
    Title: General Partner of Rainmaker Ventures II, Ltd.     Date: 1-14-14    
      Cloud Capital Corp             By: /s/ Hunter M. A. Carr     Name:  
Hunter M. A. Carr     Title: President     Date: 1-14-14             William E.
McIlwain             By: William E. McIlwain             Date: 1-14-14          
  John Howell             By:               Date:               Scott A. Hepford
            By: /s/ Scott A. Hepford             Date: 1-14-14  

 
 
29

--------------------------------------------------------------------------------

 
 

  Delta S Ventures, LP          
 
By:       Printed Name:           On behalf of Delta S. Management, Inc    
Title: General Partner of Delta S Ventures, LP     Date:    

 

  Rainmaker Ventures II, Ltd.             By:      
Name:  
on behalf of 2RV LLC
    Title: General Partner of Rainmaker Ventures II, Ltd.     Date:            
Cloud Capital Corp             By:       Name:       Title:       Date:        
      William E. McIlwain             By:               Date:               John
Howell             By: /s/ John Howell             Date: 1-14-14            
Scott A. Hepford             By:               Date:    

 
 
30

--------------------------------------------------------------------------------

 
 

  The Lunaria Heritage Trust          
 
By:       Name       Title:       Date:             WEM Equity Capital
Investments, Ltd.             By:
/s/ William E. McIlwain
   
Name:  
William E. McIlwain
    Title: President     Date: 1-14-14           Kelley Kirker             By:
/s/ Kelley Kirker             Date: 1/14/2014  

 
 
31

--------------------------------------------------------------------------------

 
 

  The Lunaria Heritage Trust          
 
By: /s/ Douglas Bean     Name:   Douglas Bean     Title: Trustee     Date:
January 14, 2014           WEM Equity Capital Investments, Ltd.             By:
     
Name:
      Title:       Date:             Kelley Kirker             By:              
Date:    

 
 
32

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
1
924 Cat Loader
CAT0924KKPWR00546
2
279 Cat Skidsteer
CAT0279CAKWB00401
3
160 H Blade
CAT0160HHASD00550
4
2007 Komatsu PC210
KMPPC243E02450217
5
50D JD excavator
1FF05DXPA0275650
6
V8103 GMC 4x4
1GTEK14TX32224175
7
V52 96 Chevy Rollback
1GBKC3414TJ107642
8
V119 87 Suburban
1GNEV16K9HF121745
9
V110 05 GMC
1GTHK23205F804275
10
V71 93 Dodge 4x4
3B7MM33C7PM116512
11
V109 2011 GMC
1GT121E87BF125970
12
06 Chevy 4x4
1GCHK23D36F206121
13
V104 2000 GMC
1GTGK24R9YR216790
14
V87 1996 GMC 1-Ton
1GDKC34J8TJ512782
15
D61 EX
B47212
16
2003 F350
1FTSW31P83ED42453
17
2002 F350
1FTSX31F72EB39072
18
Jeep
1C4BJWFGXDC587972

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Addresses for Notice Under this Agreement
 
Digerati Technologies, Inc.
c/o Edward Rothberg
Hoover Slovacek LLP
5847 San Felipe, Suite 2200
Houston, TX 77057
 
Digerati Technologies, Inc.
c/o Arthur L. Smith, CEO
3463 Magic Drive, Suite 202
San Antonio, TX 78229
 
Arthur L. Smith
8023 Hermosa Hill
San Antonio, TX 78256
 
Antonio Estrada, Jr.
1807 Deer Ridge
San Antonio, TX 78232
 
Hurley Fairview, LLC
c/o Craig E. Power
1221 Lamar St. 16th Floor
Houston, TX 77010
 
Hurley Enterprises, Inc.
P.O. Box 385
Fairview, Montana 59221
 
Hurley Family Trust
P.O. Box 200
Fairview, MT 59221
 
Vess Hurley
701 West 4th Street
Fairview, Montana 59221
 
Sheyenne Rae Nelson Hurley
701 West 4th Street
Fairview, Montana 59221
 
 
B-1

--------------------------------------------------------------------------------

 
 
Dishon Disposal, Inc.
15242 39th Ln NW
Williston, ND 58801
 
Riverfront Capital, LLC
c/o Terry Dishon, Manager
15242 39th Ln NW
Williston, ND 58801
 
Luci Dishon
15242 39th Ln NW
Williston, ND 58801
 
Terry Dishon
15242 39th Ln NW
Williston, ND 58801
 
Dishon Family Heritage Trust
15242 39th Ln NW
Williston, ND 58801
 
Southpaw Trust
2203 Greenhaven Dr.
Sugarland, Texas 77479
 
Rainmaker Trust
2203 Greenhaven Dr.
Sugarland, Texas 77479
 
Bert Tarrant ("Terry") Dunken, Jr.
2203 Greenhaven Dr.
Sugar Land, TX 77479
 
Sheryl Dunken
2203 Greenhaven Dr.
Sugar Land, TX 77479
 
David Gorham
137 West 500 South
Manti, UT 84642
 
Connie Gorham
137 West 500 South
Manti, UT 84642
 
 
B-2

--------------------------------------------------------------------------------

 


 
Christy Albeck
1303 Heathwick Ln.
Houston, TX 77043-4505
 
Albeck Financial Services, Inc.
11767 Katy Freeway, Suite 830
Houston, TX 77079
 
Hunter M. A. Carr
P.O. Box 421566
Houston, Texas 77242
 
Recap Marketing & Consulting, LLP
P.O. Box 421566
Houston, Texas 77242
 
Rhodes Holdings, LLC
c/o Robert C. Rhodes
615 Longview Drive
Sugarland, TX 77478
 
Robert L. Sonfield, Jr.
2500 Wilcrest Drive Ste 300
Houston, Texas 77042
 
Robert L. Sonfield, Jr. d/b/a Sonfield & Sonfield, P.C.
2500 Wilcrest Drive Ste 300
Houston, Texas 77042
Robert C. Rhodes
615 Longview Drive
Sugar Land, TX 77478
 
Delta S Ventures, LP
c/o Robert C. Rhodes
615 Longview Drive
Sugar Land, Texas 77478-3728
 
Rainmaker Ventures II, Ltd.
P.O. Box 421566
Houston, TX 77242
 
Cloud Capital, LLC
P.O. Box 421566
Houston, TX 77242
 
 
B-3

--------------------------------------------------------------------------------

 


 
William E. Mcllwain
3111 Rosemary Park Lane
Houston, TX 77082
 
John Howell
4502 Pinnacle Dr.
Medford, Oregon 97504
 
Scott A. Hepford
261 River Ridge
Spring Branch, TX 78078
 
The Lunaria Heritage Trust
c/o Douglas Bean
16880 NE 79th Street
Redmond, WA 98052
 
WEM Equity Capital Investments, LTD.
3111 Rosemary Park Lane
Houston, TX 77082
 
Kelley Kirker
13514 Greenwood Manor Drive
Cypress, Texas 77429
 
American Equity Fund, LLC
c/o Robert C. Rhodes
P.O. Box 846
Stafford, Texas 77497-0846
 
 
B-4

--------------------------------------------------------------------------------